Citation Nr: 0933673	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia, denying the claims currently on 
appeal.  This claim was previously remanded by the Board in 
February 2006 for additional evidentiary development.  

In December 2005, the Veteran was afforded a Video Conference 
hearing from the RO in Cleveland, Ohio before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A written 
transcript of this hearing was prepared and incorporated into 
the evidence of record.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

The Veteran's hepatitis C did not manifest during, or as a 
result of, the Veteran's military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2003 and December 2006 that fully 
addressed all notice elements.  The March 2003 letters were 
also sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of that claim in the December 
2006 letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection 
because there is no evidence to satisfy the second and third 
McLendon criteria discussed above.  Specifically, there is no 
evidence of an in-service disease or injury related to 
hepatitis C and the evidence does not suggest that the 
Veteran's hepatitis C may be related to his military service.  
Finally, there is otherwise sufficient medical evidence of 
record in this case to allow for a final decision.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Hepatitis C

The Veteran contends that he is entitled to service 
connection for hepatitis C.  However, the preponderance of 
the evidence of record demonstrates that the Veteran's 
hepatitis C did not manifest during, or as a result of, the 
Veteran's military service.  As such, service connection is 
not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran was diagnosed with hepatitis during his 
military service.  There was no finding of hepatitis, non-A 
or B at the time of separation, and the Veteran reported that 
he was in good health at this time.  The Veteran did report 
having a history of stomach, liver, or intestinal trouble at 
the time of separation, but the examiner clarified that this 
was in reference to diarrhea.  Therefore, the records 
indicate that the Veteran was not diagnosed with hepatitis 
during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service evidence of record does not suggest that the 
Veteran has suffered from hepatitis since his military 
service.  The first evidence of record of a diagnosis of 
hepatitis C is a January 2003 VA outpatient treatment record.  
According to the record, a hepatitis screen was performed and 
hepatitis C was listed as an active medical problem.  During 
treatment, the Veteran reported having this diagnosis since 
the 1970s, but as outlined below, this assertion is not 
supported by the preponderance of the evidence of record.  
The Veteran made a similar claim during his December 2005 
hearing, testifying that he was diagnosed with hepatitis 
immediately following his separation from service by a blood 
clinic.  However, these assertions are contradicted by 
earlier medical evidence.  

A January 2003 nursing note from the day before the above 
record indicates that the Veteran was at high risk for 
hepatitis C due to his history of injected drug use.  The 
Veteran was not noted to have hepatitis C at this point, and 
a diagnosis was not assigned until the following day after a 
hepatitis screen was performed.  The record also contains 
numerous private treatment records for congestive heart 
failure dated from June 2002 through October 2002.  These 
records indicate that the Veteran had current diagnoses of 
cardiomyopathy, alcohol and drug abuse, and degenerative 
joint disease.  They also referenced a history of 
hypertension.  However, none of these records listed 
hepatitis as one of the Veteran's current conditions.  This 
evidence suggests that the Veteran was not diagnosed with 
hepatitis C prior to January 2003.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of a diagnosis of 
or treatment for hepatitis for approximately 33 years after 
separation from service tends to establish that the Veteran's 
hepatitis C has not existed since his military service.

In addition to there being no evidence of hepatitis C upon 
discharge, the evidence demonstrates that the only confirmed 
hepatitis C risk factor is the Veteran's extensive history of 
intravenous (IV) and intranasal drug use.  The Veteran has 
alleged that his hepatitis C is related to vaccinations 
administered via air guns during his military service.  
However, while in-service treatment records do confirm that 
the Veteran received a number of vaccinations in 1969, they 
do not indicate whether or not the Veteran ever received a 
vaccination via an air gun.  Therefore, the only confirmed 
in-service risk factor of record is the Veteran's history of 
intravenous and intranasal drug use.  Even conceding that air 
guns were used, there is no medical evidence suggesting that 
the Veteran's hepatitis C was caused by them.

The Board does note that Veteran's personnel records 
demonstrate that he was recommended for discharge in May 1970 
under Article 635-212, which applies when a veteran is 
unsuitable for service due to drug abuse.  According to the 
Veteran's Commanding Officer's report of May 1970, the 
Veteran admitted to being a user of marijuana, methedrine, 
lysergic acid diethylamide (LSD), opium, and occasional 
heroin.  The Commanding Officer reported witnessing the 
Veteran extremely nervous and shaky, which the Veteran 
reported was due to his lack of a "shot" for the past eight 
hours.  A typed statement initialed by the Veteran in May 
1970 indicates that the Veteran reported being addicted to 
opium and cocaine and that he had taken his last shot of 
drugs just 10 hours prior to making this statement.  Finally, 
a psychiatric evaluation from February 1970 indicates that 
the Veteran reported a history of illegal drug abuse since 
his early teens and that he currently injected opium and took 
barbiturates and marijuana.  A January 2003 VA treatment 
record notes that the Veteran had a history of IV drug use 
and intranasal cocaine use, and a February 2005 psychiatric 
consultation note also indicates that the Veteran reported 
using "street drugs" prior to his enlistment in service and 
IV drugs during military service.  Therefore, the evidence of 
record demonstrates that the Veteran used illegal drugs 
before service and during service, to include IV drugs during 
service.  

For the Board to conclude that the Veteran's drug usage in 
service specifically resulted in his hepatitis C would 
require engagement in speculation.  	38 C.F.R. § 3.102.  
In any event, to find such would also require a determination 
as to whether such usage amounted to willful misconduct.  
38 U.S.C.A. § 105, 1110.  [Such discussion is not necessary 
here, as there is no support to conclude that drug usage in 
service caused the Veteran's hepatitis C.]

In summary, the evidence of record does not demonstrate that 
the Veteran's hepatitis C is related to air gun vaccinations 
during his military service.  Rather, as pointed out in the 
January 2003 VA outpatient treatment note, the Veteran's risk 
factor has been an extensive history of injected drug use.  
Since the record contains no competent or reliable evidence 
suggesting that the Veteran's hepatitis C had its etiological 
onset as a result of his military service, the Board 
concludes that service connection is not permitted in this 
case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hepatitis C must be denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.  




REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  However, as outlined below, additional 
evidentiary development is needed before appellate review may 
proceed on this claim.  

Initially, the Board notes that the record suggests that the 
Veteran has been diagnosed with depression and anxiety in the 
past.  The Court has held that even if a Veteran's claim is 
limited to PTSD without more, VA must interpret the Veteran's 
claim to be a claim for any mental disability that may 
reasonably be encompassed by the claim.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009). (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The record does 
not presently contain an opinion as to whether the Veteran 
has any other psychiatric disorder that is etiologically 
related to his military service.  

The Veteran was afforded a VA examination in June 2009 in 
which the examiner concluded that the Veteran did not meet 
the DSM-IV criteria for PTSD.  However, the examiner noted 
that the Veteran did exhibit symptoms of anxiety and 
depression, but no opinion was offered as to whether these 
symptoms may be related to the Veteran's military service.  
The Veteran's April 1970 separation examination notes that 
the Veteran had nervous trouble, a history of mild chronic 
anxiety, and had attempted suicide with a knife in October 
1969.  This evidence suggests that an etiological opinion is 
needed regarding depression, anxiety, and any other 
psychiatric disorder.  

Therefore, regardless of the detailed and thorough 
examination of June 2009, additional information is needed in 
light of the holding in Clemons from the June 2009 VA 
examiner before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Once the above steps have been 
completed, the claims file should be 
returned to the examiner who performed the 
Veteran's June 2009 VA examination.  A new 
VA examination is not necessary unless 
deemed so by the examiner.  The examiner 
should prepare an addendum to the June 
2009 VA examination, indicating whether 
the Veteran has any psychiatric 
disorder(s) (other than PTSD) that are at 
least as likely as not a result of the 
Veteran's military service.  The examiner 
should further indicate whether the 
Veteran's in-service symptoms of 
nervousness and anxiety were evidence of 
an early manifestation of a present 
psychiatric disorder, or whether they were 
related to his in-service drug abuse.  

A complete rationale for the opinion 
expressed must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


